Citation Nr: 1752161	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-24 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to service connection for a left arm disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a right hand and ring finger disability.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In his August 2013 substantive appeal, the Veteran requested a travel board hearing.  In July 2017, the Veteran advised that he wanted the hearing cancelled and his record sent to the Board for a decision to be made based on the evidence of record.


REMAND

The development of record does not satisfy VA's duty to assist the Veteran in obtaining records that are in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2)(2017).  The record shows that the Veteran has been receiving monthly disability benefits from the Social Security Administration (SSA) since May 2008, but these records have not been associated with the claims file.  Further, according to the July 2013 statement of the case, the RO considered VA treatment records from October 2009 to December 2012, but only those from January 2008 to January 2010 have been associated with the claims file.  As such, further development is needed to comply with the duty to assist.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain SSA disability benefits records.

2.  Contact the Veteran and request that he identify the names of any VA and/or private medical care providers where he received treatment for the disorders at issue.  For each named facility, the Veteran should identify when he received care from that facility or provider.  The Veteran must provide VA with signed authorizations for any private provider identified.  .

Thereafter, appropriate development must be undertaken to secure all pertinent records, including VA treatment records from January 2010 to present.  

If the RO cannot locate such records, the RO must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The Veteran must then be given an opportunity to respond.

3.  Thereafter, after completing the requested action and any additional notification and/or development deemed warranted, to include requesting further information regarding his in-service stressor and scheduling VA examinations, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




